 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AMANDA BECK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-MJ-044-DB
12                                Plaintiff,             STIPULATION FOR EXTENSION OF TIME FOR
                                                         PRELIMINARY HEARING PURSUANT TO RULE
13                          v.                           5.1(d) AND EXCLUSION OF TIME
14   MANUEL FELIX-RIVERA,                                DATE: March 28, 2019
                                                         TIME: 2:00 p.m.
15                                Defendant.             COURT: Hon. Edmund F. Brennan
16

17          Plaintiff United States of America, by and through its attorney of record, Assistant United States

18 Attorney AMANDA BECK, and defendant MANUEL FELIX-RIVERA, both individually and by and

19 through her counsel of record, DAVID HARSHAW, hereby stipulate as follows:

20          1.      The Complaint in this case was filed on March 14, 2019, and defendant first appeared

21 before a judicial officer of the Court in which the charges in this case are pending on March 14, 2019.

22          2.      The current preliminary hearing date is March 28, 2019.

23          3.      By this stipulation, the parties jointly move for an extension of time of the preliminary

24 hearing date to April 18, 2019, at 2:00 p.m., before the duty Magistrate Judge, pursuant to Rule 5.1(d) of

25 the Federal Rules of Criminal Procedure. The parties stipulate that the delay is required to allow the

26 defense reasonable time for preparation, and for the government’s continuing investigation of the case.
27 The parties further agree that the interests of justice served by granting this continuance outweigh the

28 best interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

      FINDINGS AND ORDER                                 1
30
 1          4.     The parties agree that good cause exists for the extension of time, and that the extension

 2 of time would not adversely affect the public interest in the prompt disposition of criminal cases.

 3 Therefore, the parties request that the time between March 28, 2019, and April 18, 2019, be excluded

 4 pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), Local Code T-4.

 5          IT IS SO STIPULATED.

 6
     Dated: March 22, 2019                                  MCGREGOR W. SCOTT
 7                                                          United States Attorney
 8
                                                            /s/ AMANDA BECK
 9                                                          AMANDA BECK
                                                            Assistant United States Attorney
10

11
     Dated: March 22, 2019                                  /s/ DAVID HARSHAW
12                                                          DAVID HARSHAW
13                                                          Counsel for Defendant
                                                            MANUEL-FELIX-RIVERA
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      FINDINGS AND ORDER                                2
30
 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AMANDA BECK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-MJ-0044-DB
12                                 Plaintiff,             FINDINGS AND ORDER EXTENDING TIME FOR
                                                          PRELIMINARY HEARING PURSUANT TO RULE
13                          v.                            5.1(d) AND EXCLUDING TIME
14   MANUEL FELIX-RIVERA,                                 DATE: March 28, 2019
                                                          TIME: 2:00 p.m.
15                                Defendant.              COURT: Hon. Edmund F. Brennan
16

17

18          The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing

19 Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on March 22, 2019.

20 The Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,
21 demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule

22 5.1(d) of the Federal Rules of Criminal Procedure.

23          Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests

24 of justice served by granting this continuance outweigh the best interests of the public and the defendant

25 in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would

26 not adversely affect the public interest in the prompt disposition of criminal cases.
27          THEREFORE, FOR GOOD CAUSE SHOWN:

28          1.      The date of the preliminary hearing is extended to April 18, 2019, at 2:00 p.m.


      FINDINGS AND ORDER                                   1
30
 1         2.     The time between March 28, 2019, and April 18, 2019, shall be excluded from

 2 calculation pursuant to 18 U.S.C. § 3161(h)(7)(A).

 3         3.     Defendants shall appear at that date and time before the Magistrate Judge on duty.

 4

 5         IT IS SO ORDERED.

 6
     DATED: MARCH 22, 2019
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      FINDINGS AND ORDER                                2
30
